DETAILED ACTION
In response to communications filed 24 November 2022, claims 1-13, 16-21, and 24 are amended per applicant’s request. Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2022 has been entered.

Response to Arguments
Applicant’s arguments, see section “Rejection of Claims 1-24 under 35 U.S.C. §101,” filed 24 November 2022, with respect to claims 1, 9, and 17 have been fully considered but are not persuasive. On page 8-9, applicant argues that the claims are eligible because 
Applicant has amended all independent claims 1, 9, and 17, to recite the utilization of a computer processor and in the various elements . . . the claims have been amended to specify that the result of the match is "displayed" to the user.

However, these arguments are not persuasive. Although these features are additional elements, they do not integrate the judicial exception into a practical application because they amount to insignificant extra-solution activities and/or implementing the judicial exception on a generic computer, as discussed further in the instant rejection. 
On page 9, applicant argues that the claims are eligible because they align with Example 37 of the 2019 PEG. However, these arguments are not persuasive, because the features upon which Example 37 was found eligible, i.e., a “specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems” (see the Remarks, page 9, lines 26-31), are not found in the claims.
Applicant’s arguments, see section “Rejections of Claims 1, 8-9, 16-17, and 24 under 35 U.S.C. §103,” filed 24 November 2022, with respect to claims 1, 9, and 17 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 4-9, 11-17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9, and 17 recite the steps of 
accessing a database storing records of validated addresses and corresponding multi-part place identifiers using the validated input location address; and
matching the validated input address to an address in the database and retrieving a corresponding matched multi-part place identifier with at least a Where part including an alpha numeric identifier indicating a geometrical boundary for the matched validated input address.

These limitations, under their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. The steps of “accessing” and “matching” can be performed as mental observations and/or evaluations, perhaps using pen and paper. Accordingly, these limitations recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1, 9, and 17 further recite the steps of
receiving an input including an input location address; and
to display at least the Where part of the matched multi-part place identifier to the user.

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to insignificant extra-solution activities, such as mere data gathering (“receiving”) and/or outputting (“display”). See MPEP § 2106.05(g).
Claim 1 further recites that the method is “computer-implemented,” and that the steps to validate, access, match, and display are performed using a “processor.” Claim 9 recites
A system for finding a multi-part place identifier, the system comprising: a processor; memory operably coupled to the processor, the memory containing instructions that, when executed by the processor, cause the processor to [perform the steps analyzed above].

Similarly, claim 17 recites

A non-transitory computer readable storage medium containing computer program instructions to find a multi-part place identifier with at least one part, the computer program instructions, when executed on a processor, cause the processor to [perform the steps analyzed above].

Claims 1, 9, and 17 also recite that the input is received “via a user input device.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 4-7, 11-15, and 19-23 likewise recite limitations that fall within the “Mental Processes” grouping of abstract ideas. These claims do not include any additional elements beyond those inherited from claims1,  9, and 17, and therefore do not integrate the judicial exception into a practical application.
Claims 8, 16, and 24 further recite to “display the What part of the matched multi-part place identifier.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data outputting (“display”). See MPEP § 2106.05(g).
Considering the limitations of claims 1, 4-9, 11-17, and 19-24 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element amount to merely implementing the judicial exception on a generic computer and/or insignificant extra-solution activities.  Paragraph [0004] of the specification provides evidence that the steps or “receiving” and displaying were well-understood, routine, and conventional activities of “geocoding systems.” Likewise, geohash.org provides evidence that these steps were well-understood, routine, and conventional activities of web based tools in 2012. Therefore claims 1, 4-9, 11-17, and 19-24 are not patent eligible.

Claim Objections
Claims 1, 9, 17, and 21 are objected to because of the following informalities: 
claim 1: “the user” lacks antecedent basis and should be --a user-- (claim 1, line 12)
claims 1, 9, and 17, “the “input address” has antecedent basis to the --input location address-- (claim 1, line 7, and throughout)
claim 21: “isconsists of” appears to a typographical error for --is-- (line 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 16-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtt (US 2020/0311838 A1) in view of geohash.org, “Tips & Tricks,” and Pfeifle (EP 3 407 223 B1).

Regarding claim 1, Kurtt teaches a computer-implemented method of finding a multi-part place identifier, the computer-implemented method including:
receiving, via a user input device, an input including an input location address (see Kurtt [0015], “user inputs a postal street address”);
employing a processor to validate the input location address (see Kurtt [0015], the input local address is validated by “convert[ing it] into geographic latitude and longitude coordinates”);
causing the processor to access a database storing records of validated addresses and corresponding place identifiers using the validated input location address (see Kurtt [0015], the “master database” stores records of “coordinate point[s],” i.e., validated addresses,  and corresponding “unique geographic identifier (FIPS or MCD code)”); and
matching, with the processor, the validated input address to an address in the database and retrieving a corresponding matched place identifier with at least a Where part indicating a geometrical boundary for the matched validated input address (see Kurtt [0015], “matching FIPS/MCD code within the master database”).
Kurtt does not explicitly teach causing the processor to display at least the Where part of the matched place identifier to the user.
However, geohash.org teaches causing the processor to display at least the Where part of the matched place identifier to the user (see geohash.org, section “Google Map tools,” where the figure shows displaying the Where part “6gkzwgif3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the matched place identifier, as taught by geohash.org, in combination with the techniques taught by Kurtt, because “there are a few ways to easily generate a Geohash for a given location” (see geohash.org, section “Google Map tools”).
Kurtt as modified does not explicitly teach
wherein the place identifiers are multi-part place identifiers; and
the Where part including an alpha numeric identifier.
However, Pfeifle teaches
wherein the place identifiers are multi-part place identifiers (see Pfeifle [0096], the “interwoven token” is a multi-part place identifier); and
including an alpha numeric identifier (see Pfeifle [0093] and [0096], the “Morgon code,” Where part, includes alpha numeric identifier “FCA59DE6”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a multi-part place identifier and alpha numeric identifier, as taught by Pfeifle, with the techniques taught by Kurtt as modified, because “Executing a search using an interwoven bit vector may be faster and more efficient than separately executing a search using the underlying data token and/or the underlying location value” (see Pfeifle [0006]).

Regarding claim 9, Kurtt teaches a system for finding a multi-part place identifier, the system comprising:
a processor; memory operably coupled to the processor, the memory containing instructions that, when executed by the processor (see Kurtt [0015]),
cause the processor to:
receive an input from a user using a user input device, the input including an input location address and validating the input location address (see Kurtt [0015], “user inputs a postal street address”);
validate the input location address (see Kurtt [0015], the input local address is validated by “convert[ing it] into geographic latitude and longitude coordinates”);
access a database storing records of validated addresses and corresponding place identifiers using the validated input location address (see Kurtt [0015], the “master database” stores records of “coordinate point[s],” i.e., validated addresses,  and corresponding “unique geographic identifier (FIPS or MCD code)”); and
match the validated input address to an address in the database and retrieve a corresponding matched place identifier with at least a Where part indicating a geometrical boundary for the matched validated input address (see Kurtt [0015], “matching FIPS/MCD code within the master database is found”).
Kurtt does not explicitly teach to display the matched place identifier with at least the Where part.
However, geohash.org teaches to display the matched place identifier with at least the Where part (see geohash.org, section “Google Map tools,” where the figure shows displaying the Where part “6gkzwgif3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the matched place identifier, as taught by geohash.org, in combination with the techniques taught by Kurtt, because “there are a few ways to easily generate a Geohash for a given location” (see geohash.org, section “Google Map tools”).
Kurtt as modified does not explicitly teach
wherein the place identifiers are multi-part place identifiers; and
wherein the Where part includes an alpha numeric identifier.
However, Pfeifle teaches
wherein the place identifiers are multi-part place identifiers (see Pfeifle [0096], the “interwoven token” is a multi-part place identifier); and
including an alpha numeric identifier (see Pfeifle [0093] and [0096], the “Morgon code,” Where part, includes alpha numeric identifier “FCA59DE6”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a multi-part place identifier and alpha numeric identifier, as taught by Pfeifle, with the techniques taught by Kurtt as modified, because “Executing a search using an interwoven bit vector may be faster and more efficient than separately executing a search using the underlying data token and/or the underlying location value” (see Pfeifle [0006]).

Regarding claim 17, Kurtt teaches a non-transitory computer readable storage medium containing computer program instructions to find a multi-part place identifier, the computer program instructions, when executed on a processor (see Kurtt [0015]),
cause the processor to:
receive an input from a user via a user input device, the input including an input location address (see Kurtt [0015], “user inputs a postal street address,” where the input local address is validated by “convert[ing it] into geographic latitude and longitude coordinates”);
validate the input location address;
access a database storing records of validated addresses and corresponding place identifiers using the validated input location address (see Kurtt [0015], the “master database” stores records of “stored polygons,” i.e., validates addresses,  and corresponding “unique geographic identifier (FIPS or MCD code)”); and
match the validated input location address to an address in the database and retrieve a corresponding matched place identifier with at least a Where part indicating a geometrical boundary for the matched validated input location address (see Kurtt [0015], “matching FIPS/MCD code within the master database is found”).
Kurtt does not explicitly teach to display the matched place identifier to the user.
However, geohash.org teaches to display the matched place identifier to the user (see geohash.org, section “Google Map tools,” where the figure shows displaying the Where part “6gkzwgif3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the matched place identifier, as taught by geohash.org, in combination with the techniques taught by Kurtt, because “there are a few ways to easily generate a Geohash for a given location” (see geohash.org, section “Google Map tools”).
Kurtt as modified does not explicitly teach
wherein the place identifiers are multi-part place identifiers; and
wherein the Where part includes an alpha numeric identifier.
However, Pfeifle teaches
wherein the place identifiers are multi-part place identifiers (see Pfeifle [0096], the “interwoven token” is a multi-part place identifier); and
including an alpha numeric identifier (see Pfeifle [0093] and [0096], the “Morgon code,” Where part, includes alpha numeric identifier “FCA59DE6”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a multi-part place identifier and alpha numeric identifier, as taught by Pfeifle, with the techniques taught by Kurtt as modified, because “Executing a search using an interwoven bit vector may be faster and more efficient than separately executing a search using the underlying data token and/or the underlying location value” (see Pfeifle [0006]).

Regarding claims 8, 16, and 24, Kurtt as modified teaches does not explicitly teach wherein the input includes an input place name.
However, Pfeifle teaches wherein the input includes an input place name (see Pfeifle [0071], “search term . . . point of interest name”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an input place name, as taught by Pfeifle, with the techniques taught by Kurtt as modified, because “The user may enter the search term via the user interface 24 or in any other suitable way” (see Pfeifle [0071]).
Kurtt as modified teaches the computer-implemented method further including:
matching the validated input location address and the input place name to an address in the database and causing the processor to retrieve the corresponding matched multi-part place identifier with a Where part and a What part (see Kurtt [0015] and Pfeifle [0071]-[0072], where the multi-part identifier, taught by Pfeifle, is retrieved as a place identifier, as taught by Kurtt, using both “location” and “search term” criteria, as taught by Pfeifle), and
causing the processor to display the What part of the matched multi-part place identifier (see Kurtt [0015], Pfeifle [0071]-[0072], and geohash.org, section “Google Maps tools,” where What part of the matched multi-part place identifier, as taught Kurtt in view of Pfeifle, is displayed as taught by geohash.org).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtt (US 2020/0311838 A1) in view of geohash.org, “Tips & Tricks,” and Pfeifle (EP 3 407 223 B1) as applied to claims 1, 9, and 17 above, and further in view of Reddy et al. (US 2018/0095977 A1).

Regarding claims 2, 10, and 18, Kurtt as modified does not explicitly teach wherein matching the validated input address to the address stored in the database results in more than one matches with at least a common Where part.
However, Reddy teaches wherein matching the validated input address to the address stored in the database results in more than one matches with at least a common Where part (see Reddy [0046], “locations associated with that search shingle,” where the “candidate locations” are more than one matches with at least a common “geohash . . . search shingle” Where part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include more than one matches with at least a common Where part, as taught by Reddy, with the techniques taught by Kurtt as modified, “to identify locations relevant to the search query” (see Reddy [0005]).
Kurtt as modified teaches the method further including: causing the processor to display to the user the more than one matched multi-part place identifiers including the common Where parts and different What parts, wherein the different What parts include address encodings and place-of-interest (or POI) encodings indicating different places at a same input address (see Kurtt [0015], Pfeifle [0071]-[0072], geohash.org, section “Google Maps tools,” and Reddy [0046], where the multi-part place identifier, taught by Kurtt in view of Pfeifle, is displayed, as taught by geohash.org, for the different places at the including the common Where part, as taught by Reddy).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtt (US 2020/0311838 A1) in view of geohash.org, “Tips & Tricks”; Pfeifle (EP 3 407 223 B1); and Reddy et al. (US 2018/0095977 A1) as applied to claims 1-2 above, and further in view of Singer (US 2003/0140061).

Regarding claim 3, Kurtt as modified teaches wherein an address encoding in a What part of the multi-part place identifier is a sequence of alpha numeric characters (see Pfeifle [0064] and [0096], “NAVTEQ”).
Kurtt as modified does not explicitly teach wherein the sequence is three alpha numeric characters.
However, Singer teaches wherein the sequence is three alpha numeric characters (see Singer [0046], “each external part has three characters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine three alpha numeric characters, as taught by Singer, with the techniques taught by Kurtt as modified, to predictably yield “46,656 combinations” of encoded identifiers.

Claims 4-5, 11-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtt (US 2020/0311838 A1) in view of geohash.org, “Tips & Tricks,” and Pfeifle (EP 3 407 223 B1) as applied to claims 1, 9, and 17 above, and further in view of Singer (US 2003/0140061).

Regarding claims 4, 12, and 20, Kurtt as modified teaches wherein a place-of-interest (or POI) encoding in a What part of the multi-part place identifier is a sequence of alpha numeric characters (see Pfeifle [0064] and [0096], “NAVTEQ”).
Kurtt as modified does not explicitly teach wherein the sequence is three alpha numeric characters.
However, Singer teaches wherein the sequence is three alpha numeric characters (see Singer [0046], “each external part has three characters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine three alpha numeric characters, as taught by Singer, with the techniques taught by Kurtt as modified, to predictably yield “46,656 combinations” of encoded identifiers.

Regarding claims 5, 13, and 21, Kurtt as modified teaches wherein the Where part of the multi-part place identifier is a sequence of alpha numeric characters (see Pfeifle [0064] and [0096], “FCA59DE6”).
Kurtt as modified does not explicitly teach wherein the sequence is nine alpha numeric characters.
However, Singer teaches wherein the sequence is nine alpha numeric characters (see Singer [0046], “nine-character string”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine nine alpha numeric characters, as taught by Singer, with the techniques taught by Kurtt as modified, to predictably yield “101,559,956,668,420 combinations” of encoded identifiers.

Regarding claim 11 and 19, Kurtt as modified teaches wherein an address encoding in a What part of the multi-part place identifier is a sequence of alpha numeric characters (see Pfeifle [0064] and [0096], “NAVTEQ”).
Kurtt as modified does not explicitly teach wherein the sequence is three alpha numeric characters.
However, Singer teaches wherein the sequence is three alpha numeric characters (see Singer [0046], “each external part has three characters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine three alpha numeric characters, as taught by Singer, with the techniques taught by Kurtt as modified, to predictably yield “46,656 combinations” of encoded identifiers.

Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtt (US 2020/0311838 A1) in view of geohash.org, “Tips & Tricks,” and Pfeifle (EP 3 407 223 B1) as applied to claims 1, 9, and 17 above, as evidenced by Wolfram MathWorld, “Base” (hereinafter, “Wolfram”).

Regarding claims 6, 14, and 22, Kurtt as modified teaches wherein the Where part of the multi-part place identifier, a place-of-interest (or POI) encoding and an address encoding in a What part are represented in base 28 using 28 alpha numeric characters (see Pfeifle [0093], “hexadecimal value,” where base 28 does not patentably distinguish the invention over the base 16 representation using 16 alpha numeric characters, as taught by Kurtt as modified, because Pfeifle teaches that the system “may utilize. . . [an] other numeral system” and Wolfram provides evidence that “a real number can be represented using any integer number . . . as a base,” i.e., the base 28 representation of the identifier is the same real number as the hexadecimal representation).

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtt (US 2020/0311838 A1) in view of geohash.org, “Tips & Tricks,” and Pfeifle (EP 3 407 223 B1) as applied to claims 1, 9, and 17 above, and further in view of Manning et al. (US 2017/0052958 A1).

Regarding claims 7, 15, and 23, Kurtt as modified does not explicitly teach wherein the input location address further includes a number, a street identifier, a city name, a region identifier, and a ZIP code.
However, Manning teaches wherein the input location address further includes a number, a street identifier, a city name, a region identifier, and a ZIP code (see Manning, Fig. 2, element 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try including input local address information, as taught by Manning, in combination with the techniques taught by Kurtt as modified, to predictably yield postal street address information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159